Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment submitted 07/29/2022 has been entered. Claims 1-6, 8-11, and 13-17 remain pending. Claims 7, 12, and 18-20 have been cancelled. New claim 21 has been added. 
Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. The amendments to the claims have changed the scope of the claims necessitating new or modified grounds of rejection.  Please see new or modified grounds of rejection below. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10180071 to Vetters.
(a) Regarding claim 21: 
(i) Vetters discloses an apparatus for a rotor assembly with a rotational axis (Col 1 Lns 45-50), the apparatus comprising: 
a rotor blade (turbine blade 510) including an airfoil (516), a neck (stem 520) and an attachment (root core 522 and root casting 524, Fig 11); 
the neck radially connecting the airfoil and the attachment (Fig 11); 
the attachment extending axially between an attachment first axial side and an attachment second axial side (forward end 584, aft end 586), 
a first end portion of the attachment projecting axially out from the neck to the attachment first axial side (respective portion of retention pin 582 extending axially beyond neck 520 to respective end 584 or 586), and 
a second end portion of the attachment projecting axially out from the neck to the attachment second axial side (respective other portion of retention pin 582 extending axially beyond neck 520 to respective other end 584 or 586); and 
a sheet of material (ply 542) forming a portion of the attachment (Col 16 Lns 23-24) and a portion of a platform (Col 16 Lns 31-33) of the rotor blade (Fig 11), 
the sheet of material comprising woven material or braided material (each ply woven to form a sheet, Col 16 Lns 13-15).   




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-11, 13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10577939 to Vetters in view of US 10710317 to Rice in further view of US 10180071 to Freeman.
(a) Regarding claim 1: 
(i) Vetters discloses an apparatus for a rotor assembly with a rotational axis (Col 4 Lns 9-10), the apparatus comprising: 
a rotor blade (blade 210) including an airfoil (216), a neck (thin portion between airfoil 216 and root 212, Fig 4) and an attachment (root 212); 
the neck radially connecting the airfoil and the attachment (Fig 4); and 
the attachment extending axially between an attachment first axial side and an attachment second axial side (forward end 15 and aft end 17), 
a base of the attachment (flared portion of proximal end 222, Fig 4); 
a sheet of material (first portion 248 and second portion 250 of core 218, Fig 4) forming a portion of the attachment and a portion of the airfoil (Fig 4); 
a second sheet of material (wrap 220) wrapped over the sheet of material to form a second portion of the attachment (Fig 4) and a portion of a platform (platform 214, Fig 4) of the rotor blade, 
the second sheet of material comprising woven material or braided material (wrap 20/220 has 3D weave, Col 13 Lns 52-55; “woven/braided CMC airfoil”, Col 14 Lns 35-37; woven/braided CMC, Col 15 Ln 39).  
(ii) Vetters does not explicitly disclose: 
a first end portion of the attachment projecting axially out from the neck to the attachment first axial side, and a second end portion of the attachment projecting axially out from the neck to the attachment second axial side;
an attachment preform configured to form the base of the attachment;
the sheet of material wrapped about the attachment preform, nor 
the second sheet of material wrapped about the attachment preform and over the sheet of material. 
(iii) Rice is also in the field of rotor assemblies (see title) and teaches a rotor blade (blade assembly 602/802) comprising: 
a neck (portion of base 612/836 between forward and aft channels 628/630/828/830, Figs 6A-9) and an attachment (radially innermost portion of base 612/836 comprising base tangs 624/626/824/826, Figs 6A-9), 
the attachment extending axially between an attachment first axial side (one of axially forward and aft sides of respective forward and aft tangs 624/626/824/826) and an attachment second axial side (the other of axially forward and aft sides of respective forward and aft tangs 624/626/824/826), 
a first end portion of the attachment (respective one of forward and aft tangs 624/626/824/826) projecting axially out from the neck to the attachment first axial side (Figs 6A-9), and 
a second end portion of the attachment (respective other of forward and aft tangs 624/626/824/826) projecting axially out from the neck to the attachment second axial side (Figs 6A-9).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment as disclosed by Darkins with the above aforementioned first and second end portions extending axially from the neck as taught by Rice for the purpose of allowing for the use of supportive structures (end caps 606/608, forward and aft rings 850/852) supporting exchanging loads between the blade and a rotor (Col 9 Lns 38-39/61-64).
(v) Freeman is also in the field of rotor blades (see title) and teaches: 
a rotor blade (200/410/510) comprising an airfoil (216/416/516), a neck (stem 220/420/520, Figs 6/8/11), and an attachment (root core 222/422/522 and root casing 224/424/524); 
an attachment preform (plies 246/446/546 and 248/548, Figs 6/8/11) configured to form a base of the attachment (Figs 6/8/11); and
a sheet of material (ply 242/442/542) wrapped about the attachment preform to form a portion of the attachment and a portion of the airfoil (Figs 6/8/11). 
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheet of material as disclosed by Vetters with the above aforementioned sheet of material and attachment preform as taught by Freeman for the purpose of maintaining the shape of the root by distributing the load placed upon the root as hoop stress (Col 9 Lns 56-67).
(vii) The Examiner notes that, as the second sheet of material wraps around the first sheet about the attachment/neck as disclosed by Vetters, the second sheet of material of the proposed combination would also be wrapped about the attachment preform.
(b) Regarding claim 2: 
(i) The proposed combination teaches the apparatus of claim 1. 
(ii) The proposed combination further teaches wherein the first end portion of the attachment is configured as a first cantilevered projection (Rice: Figs 6A-9); and the second end portion of the attachment is configured as a second cantilevered projection (Rice: Figs 6A-9).  
(c) Regarding claim 3: 
(i) The proposed combination teaches the apparatus of claim 1. 
(ii) The proposed combination further teaches wherein: 
the rotor blade further includes a platform (Vetters: platform 214; Rice: platform 622); 
a first gap (Rice: respective one of forward and aft channels 628/630/828/830, Figs 6A-9), located axially adjacent the neck, extends radially between the first end portion of the attachment and the platform (Rice: Figs 6A-9); and 
a second gap (Rice: respective other of forward and aft channels 628/630/828/830, Figs 6A-9), located axially adjacent the neck, extends radially between the second end portion of the attachment and the platform (Rice: Figs 6A-9).  


(d) Regarding claims 4-5: 
(i) The proposed combination teaches the apparatus of claim 1. 
(ii) The proposed combination further teaches:
wherein the rotor blade comprises ceramic (Vetters: see title/abstract); and 
wherein the rotor blade comprises metal (Freeman: attachment preform may be filled with metallic retention pin 582, projecting axially fore and aft of the neck as taught by the proposed combination, to secure the blade to a rotor, Figs 10-13).  
(e) Regarding claims 6 & 8: 
(i) The proposed combination teaches the apparatus of claim 1. 
(ii) The proposed combination further teaches: 
wherein the attachment has a flared cross-sectional geometry (Vetters: Fig 4; Freeman: Figs 6/8/11); and 
wherein the attachment preform has a triangular cross-sectional geometry (Vetters: root portion has triangular shape, Fig 4; Freeman: tapering section of attachment preform, Figs 6/8).  
(f) Regarding claims 9 & 10: 
(i) The proposed combination teaches the apparatus of claim 1. 
(ii) The proposed combination further teaches: 
wherein the attachment preform is a tubular attachment preform (Freeman: Col 9 Lns 23-24; Col 16 Lns 40-41); and
wherein the attachment preform comprises an outer shell (Freeman: plies 246/248/546/548) surrounding filler material (Freeman: filler 254 or retention pin 582, Col 9 Lns 27-30 and Col 16 Lns 50-51, Figs 6/11).  

(g) Regarding claim 11: 
(i) The proposed combination teaches the apparatus of claim 1. 
(ii) The proposed combination further teaches wherein opposing distal ends (Freeman: ends 262/264/462/464/562/564) of the sheet of material are located at a tip of the airfoil (Freeman: Figs 6/8/11).  
(h) Regarding claim 13: 
(i) The proposed combination teaches the apparatus of claim 1. 
(ii) Vetters further discloses wherein opposing distal ends of the second sheet of material (first and second strips 236 and 242) are located at opposing lateral ends of the platform (Fig 4).  
(i) Regarding claim 16: 
(i) The proposed combination teaches the apparatus of claim 1. 
(ii) The proposed combination further teaches wherein the rotor blade is configured with an internal cooling passage (Vetters: “hollow cavity”, Col 5 Lns 35-37; Freeman: Col 15 Lns 3-16, Figs 8-9).  
(j) Regarding claim 17: 
(i) Vetters discloses a manufacturing method (Col 2 Lns 60-62), comprising forming a rotor blade (blade 210) for a rotor assembly with a rotational axis (Col 4 Lns 9-10), wherein: 
the rotor blade includes an airfoil (216), a neck (thin portion between airfoil 216 and root 212, Fig 4) and an attachment (root 212); 
the neck radially connects the airfoil and the attachment (Fig 4); and 
the attachment extends axially between an attachment first axial side and an attachment second axial side (forward end 15 and aft end 17), 
a base of the attachment (flared portion of proximal end 222, Fig 4); 
a sheet of material (first portion 248 and second portion 250 of core 218, Fig 4) forming a portion of the attachment and a portion of the airfoil (Fig 4); and 
a second sheet of material (wrap 220) wrapped over the sheet of material to form a second portion of the attachment (Fig 4) and a portion of a platform (214, Fig 4) of the rotor blade, and 
the second sheet of material comprises woven material or braided material (wrap 20/220 has 3D weave, Col 13 Lns 52-55; “woven/braided CMC airfoil”, Col 14 Lns 35-37; woven/braided CMC, Col 15 Ln 39).  
(ii) Vetters does not explicitly disclose wherein: 
a first end portion of the attachment projects axially out from the neck to the attachment first axial side, and a second end portion of the attachment projects axially out from the neck to the attachment second axial side;
an attachment preform is configured to form the base of the attachment;
the sheet of material is wrapped about the attachment preform, nor 
the second sheet of material is wrapped about the attachment preform and over the sheet of material. 
(iii) Rice is also in the field of rotor assemblies (see title) and teaches a rotor blade (blade assembly 602/802) comprising: 
a neck (portion of base 612/836 between forward and aft channels 628/630/828/830, Figs 6A-9) and an attachment (radially innermost portion of base 612/836 comprising base tangs 624/626/824/826, Figs 6A-9), 
the attachment extending axially between an attachment first axial side (one of axially forward and aft sides of respective forward and aft tangs 624/626/824/826) and an attachment second axial side (the other of axially forward and aft sides of respective forward and aft tangs 624/626/824/826), 
a first end portion of the attachment (respective one of forward and aft tangs 624/626/824/826) projecting axially out from the neck to the attachment first axial side (Figs 6A-9), and 
a second end portion of the attachment (respective other of forward and aft tangs 624/626/824/826) projecting axially out from the neck to the attachment second axial side (Figs 6A-9).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment as disclosed by Darkins with the above aforementioned first and second end portions extending axially from the neck as taught by Rice for the purpose of allowing for the use of supportive structures (end caps 606/608, forward and aft rings 850/852) supporting exchanging loads between the blade and a rotor (Col 9 Lns 38-39/61-64).
(v) Freeman is also in the field of rotor blades (see title) and teaches: 
a rotor blade (200/410/510) comprising an airfoil (216/416/516), a neck (stem 220/420/520, Figs 6/8/11), and an attachment (root core 222/422/522 and root casing 224/424/524); 
an attachment preform (plies 246/446/546 and 248/548, Figs 6/8/11) configured to form a base of the attachment (Figs 6/8/11); and
a sheet of material (ply 242/442/542) wrapped about the attachment preform to form a portion of the attachment and a portion of the airfoil (Figs 6/8/11). 
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheet of material as disclosed by Vetters with the above aforementioned sheet of material and attachment preform as taught by Freeman for the purpose of maintaining the shape of the root by distributing the load placed upon the root as hoop stress (Col 9 Lns 56-67).
(vii) The Examiner notes that, as the second sheet of material wraps around the first sheet about the attachment/neck as disclosed by Vetters, the second sheet of material of the proposed combination would also be wrapped about the attachment preform.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10577939 to Vetters in view of US 10710317 to Rice in further view of US 10180071 to Freeman in even further view of US 10202853 to Kleinow. 
(a) Regarding claims 14-15: 
(i) The proposed combination teaches the apparatus of claim 1. 
(ii) The proposed combination does not explicitly teach: 
a third sheet of material covering the second sheet of material to form a third portion of the attachment, a portion of the neck and a second portion of the platform; nor
wherein opposing distal ends of the third sheet of material are located on a common lateral side of the rotor blade.  
(iii) Kleinow is also in the field of blades (see title) and teaches a blade (rotor blade assembly 32) comprising: 
an attachment (dovetail 33), a neck (portion of blade proximate sidewalls 36/38, located between platform 50 and dovetail 33, Fig 6), and a platform (platform 50); 
a second sheet of material (unlabled material forming gaspath facing portion of platform 50, Fig 6), and 
a third sheet of material (damper retaining plies 62) covering the second sheet of material to form a third portion of the attachment, a portion of the neck and a second portion of the platform (Fig 6); 
wherein opposing distal ends of the third sheet of material are located on a common lateral side of the rotor blade (Fig 6).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment as taught by the proposed combination to further include a third sheet of material as taught by Kleinow for the purpose of providing integral platform and damper features on a CMC blade component, improving structural strength of the component including the platform, allowing for the positioning of a damper therein, and rooting plies in supporting features like a dovetail (Col 10 Ln 64 – Col 11 Ln 13). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2819869 to Meyer teaches a rotor blade (see title) comprising a root portion which extends axially forward and aft of an airfoil of the blade (Figs 1/3-5). US 2925250 to Whitehead teaches a rotor blade (see title) have root portions which extend axially forward and aft of a neck of the blade (notches 15, Figs 1-2). US 6857856 to Potter teaches a rotor blade (see abstract) having a root section comprising an attachment preform (insert 108) covered by a sheet of material (continuous loop 111) and a second sheet of material (jacket 112) covering the attachment preform and the sheet of material (Fig 4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745